Title: Isaac Briggs’s Account of a Meeting with Madison [1 November 1820]
From: Briggs, Isaac
To: 


                
                    [1 November 1820]
                
                “11 mo. 1—Fourth day of the week. This morning, I went 5 miles to Montpelier, the se⟨at⟩ of James Madison, and arrived there before either James or his wife had proceeded from their lodging-room; Of course, I was there long before breakfast was ready. I remained here the whole of this day, and both James Madison and Dorothy entertained me with much friendly conversation, as well as with the hospitality of their magnificent mansion. Dorothy enquired much about Deborah Stabler and Margaret Judge with expressions of esteem, and warmly and particularly about my daughter, Mary, and whether she was married. James asked to walk and see his garden; I did so. It is a large one, and in a state of fine cultivation. He enquired much about the tenets and princip⟨les⟩ of Friends; and pressed me closely with questions on what he conceived to be difficult points, such as “The Trinity,” “Predestination,” &c. &c. I took the ground that the whole object, scope and tenor of Scripture has, ever had, and ever will have in view Principles and not persons—that, by a literal construction and with reference to pers⟨ons⟩ we should meet with numerous difficulties and apparent contradictions, one inspir⟨ing⟩ penman contradicting another and contradicting himself—but that, keeping in v⟨iew⟩ the highly figurative and metaphoric language of the writers of Scripture and of our Savior himself, of whom it is said, “Without a parable spake he not unto the⟨m,”⟩ and considering the object to be principle, the wisdom and prudence of the world and all literary pride laid low, and the mind brought to that state of humility, simplicity and dependence, aptly and beautifully figured by the Babe, enough will be revealed for every purpose of Salvation—difficulties and intricacies would disappear—all would become plain, harmonious, and consistent, to the sincere and humble enquirer, who has no human system to support. On these grounds, I endeavored to answer his questions and explain his difficulties; and, at last he confessed himself quite satisfied on every point.”
            